Citation Nr: 1615147	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-06 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of sunburn, to include hair loss and basil cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1971 to January 1974, with confirmed service in the Republic of Vietnam and additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's appeal.  The Board finds that a VA examination is warranted.  

Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran contends that he incurred sunburns during his active service because he was regularly exposed to the sun without protection.  He claimed that has permanent skin damage related to frequent sunburns in Vietnam caused by sun exposure while trying to stay cool in the tropical weather.  Further, the Veteran reported that he received medical treatment at Aberdeen Proving Grounds around July 1971 for severe sunburns.  Service personnel records indicate the Veteran was stationed at Aberdeen Proving Grounds for three months in 1971; however, the Veteran's full service medical records were unavailable.

The Veteran stated that his in-service sunburns caused skin sensitivity, unusual moles, hair loss on the inside of his ankles, and a facial basil cell carcinoma.  He reported continual discomfort with sun exposure since service.  

In connection with June 2010 VA treatment, the Veteran reported that he had lower extremity hair loss following severe sunburns in Vietnam and, upon examination, decreased hair was noted on the bilateral lower extremities.  A September 2010 VA treatment record confirmed basal cell carcinoma to the left cheek.  VA treatment records also show notations of dermatitis and actinic keratoses.

In light of the Veteran's diagnosed basal cell carcinoma, as well as lay statements documenting in-service symptomatology, the Board finds that there is sufficient evidence to warrant a VA examination.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, remand is required so that an examination can be conducted.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of all outstanding VA treatment records from July 2011 to present.  All efforts to obtain these records must be documented in the claims file.

2. Afford the Veteran an examination to determine the nature and etiology of his claimed sunburn residuals, including currently diagnosed basal cell carcinoma and any other diagnosed skin disorder.  The claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  The examiner should diagnose and list all current residual skin disorders of sunburn.

With respect to each residual of sunburn, the examiner is asked to address the following questions:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that any residual of sunburn began in service, was caused by service, or is otherwise related to service, to specifically include the Veteran's sun exposure in Vietnam and claimed July 1971 sunburn injury at Aberdeen Proving Grounds.

b. Whether it is at least as likely as not (a 50 percent probability or greater) that any residual of sunburn is related to a disease or injury incurred in active duty for training (ACDUTRA).

c. Whether it is at least as likely as not (a 50 percent probability or greater) that any residual of sunburn is related to an injury incurred in inactive duty for training (INACDUTRA) (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101(24) (West 2014) as the basis for establishing service-connection related to periods of INACDUTRA).

In making this determination the examiner must specifically consider and address the Veteran's statements regarding the Veteran's in-service injury and continued symptoms since service.

A complete rationale must be provided for any opinion offered.

3. Finally, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and provide an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




